DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Specifically, claim 2 recites the limitations “wherein the first metal via penetrates the second encapsulant, wherein the second metal via penetrates the first encapsulant and the second encapsulant, and wherein the first metal via is higher than the second metal via” (emphasis added) in lines 5-10 of the claim which do not appear to be shown in the Drawings of the current application. Currently, it is shown in Figures 9, 16-20, 22-25 of the Drawings that the claimed second metal via 133B is depicted to be higher than the claimed first metal via 133A as opposed to first metal via being higher than the second metal via as required in claim 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 16 are objected to because of the following informalities: 
Claim 5 recites “wherein the third metal layer extend to the surface” in lines 2-3 of the claim, which the Examiner suggests amending to “wherein the third metal layer extends to the surface”.
Claim 16 recites “The method of the antenna module according to claim 15” in the preamble of the claim, which the Examiner suggests amending to “The method of manufacturing the antenna module according to claim 15”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites the limitations “wherein the first metal via penetrates the second encapsulant, wherein the second metal via penetrates the first encapsulant and the second encapsulant, and wherein the first metal via is higher than the second metal via” (emphasis added) in lines 5-10 of the claim which does not appear to be supported by the originally filed specification, because in paragraphs [0069] and [00103] of the originally filed Specification filed on 6/21/2021 the claimed first metal via is disclosed as element 133A and the claimed second metal via is disclosed as element 133B. It is further disclosed in those paragraphs that the claimed second metal via 133B is higher than the claimed first metal via 133A as opposed to the first metal via being higher than the second metal via as required in claim 2. Additionally, as shown in Figures 9, 16-20, 22-25 of the Drawings of the current application the claimed second metal via 133B is depicted to be higher than the claimed first metal via 133A.
Allowable Subject Matter
Claims 1, 3-4, 6-15 and 17-20 are allowed.
Regarding independent claim 1, Lee et al. (US 2017/0287825 A1, hereinafter “Lee”) discloses a method of manufacturing a semiconductor package, the method comprising: 
forming a first through-hole 110Ha (“through holes”- ¶0097) and a second through-hole 110Hb (“through holes”- ¶0097) penetrating a core layer of a frame 110 (“frame”- ¶0097) (¶0098) (see Fig. 12A); 
forming a second metal layer 113a (“conductive layers”- ¶0099) and a third metal layer 114 (“conductive layers”- ¶0099) by performing a second plating process on at least one surface of the first through-hole 110Ha and at least one surface of the second through-hole 110Hb, respectively (¶0099) (see Fig. 12A); 
forming a second encapsulant 130 (“encapsulant”- ¶0101) filling at least a portion of the first through-hole 110Ha and the second through-hole 110Hb in which a first semiconductor chip 120a (“electronic components”, which is a semiconductor chip- ¶¶0076, 0100) and a second semiconductor chip 120b (“electronic components”, which is a semiconductor chip- ¶¶0076, 0100) are disposed after disposing the first semiconductor chip 120a and the second semiconductor chip 120b in the first through-hole 110Ha and the second through-hole 110Hb, respectively (¶¶0100-0101) (see Fig. 12A); 
forming a first metal via 131 (“line via”- ¶¶0083, 0109, specifically the left 131) and a second metal via 131 (“line via”- ¶¶0083, 0109, specifically the right 131) penetrating the second encapsulant 130 and a metal pattern layer 132 (“conductive layer”- ¶¶0084, 0110) on the second encapsulant 130 (see Figs. 12B-12C); and 
forming a connection structure 140 (“redistribution layer”- ¶0077) on the frame 110, the first semiconductor chip 120a and the second semiconductor chip 120b, the connection structure 140 including redistribution layers 142 (“wiring pattern... plurality of layers”- ¶0085) electrically connected to the first semiconductor chip 120a and the second semiconductor chip 120b (¶¶0085, 0103) (see Fig. 12A).
Lee does not expressly disclose the core layer having an opening and  the method further comprising forming a first metal layer by performing a first plating process on at least one surface of the core layer exposed through the opening, forming a first encapsulant filling at least a portion of the opening in which passive components are disposed after disposing the passive components in the opening of the core layer, forming an insulation layer on the first metal layer, the passive components, and the first encapsulant, a wiring via penetrating the insulation layer, and a wiring layer connected to the wiring via, wherein the first through-hole and the second through-hole penetrate the insulation layer and the first encapsulant, wherein the redistribution layers are electrically connected to the passive components, wherein the first metal layer and the second metal layer respectively are formed to extend to a surface of each of the first encapsulant and the frame, facing the metal pattern layer, and wherein the first metal layer and the second metal layer are connected to the metal pattern layer through the first metal via and the second metal via having heights different from each other.
Thus, regarding independent claim 1, the claim is allowed, because the prior art of record including Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “forming a frame including a core layer having an opening”, “forming a first metal layer by performing a first plating process on at least one surface of the core layer exposed through the opening”, “forming a first encapsulant filling at least a portion of the opening in which passive components are disposed after disposing the passive components in the opening of the core layer”, “forming an insulation layer on the first metal layer, the passive components, and the first encapsulant, a wiring via penetrating the insulation layer, and a wiring layer connected to the wiring via”, “forming a first through-hole and a second through-hole penetrating the insulation layer and the first encapsulant”, “redistribution layers electrically connected to... the passive component”, “wherein the first metal layer and the second metal layer respectively are formed to extend to a surface of each of the first encapsulant and the frame, facing the metal pattern layer” and “wherein the first metal layer and the second metal layer are connected to the metal pattern layer through the first metal via and the second metal via having heights different from each other”.
Claims 3-4 and 6-15 are allowed as being dependent on allowed claim 1.
Regarding independent claim 17, Lee discloses a method of manufacturing a semiconductor package, the method comprising: 
forming a core structure 110 (“frame”- ¶0097, including element 114), in which a first semiconductor chip 120a (“electronic components”, which is a semiconductor chip- ¶¶0076, 0100), and a second semiconductor chip 120b (“electronic components”, which is a semiconductor chip- ¶¶0076, 0100) are embedded (¶¶0100-0101) (see Fig. 12A); 
forming a connection structure 140 (“redistribution layer”- ¶0077) disposed on a first side of the core structure 110, the connection structure 140 covering the first semiconductor chip 120a, and the second semiconductor chip 120b, and including a redistribution layer 142 (“wiring pattern... plurality of layers”- ¶0085) electrically connected to a first connection pad 120ap (“electrode pads”- ¶0068) of the first semiconductor chip 120a, and a second connection pad 120bp (“electrode pads”- ¶0068) of the second semiconductor chip 120b (¶¶0085, 0103) (see Fig. 12A); and 
forming a metal pattern layer 132 (“conductive layer”- ¶¶0084, 0110) disposed on a second side of the core structure 110 opposing the first side, the metal pattern layer 132 covering the first semiconductor chip 120a, and the second semiconductor chip 120b (¶0110) (see Fig. 12C), 
wherein the core structure 110 includes: 
a first metal layer 114 (“conductive layer”- ¶0082, specifically the 114 surrounding 120a) surrounding side surfaces of the first semiconductor chip 120a (see Fig. 12C), 
a third metal layer 114 (“conductive layer”- ¶0082, specifically the 114 surrounding 120b) surrounding side surfaces of the second semiconductor chip 120b (see Fig. 12C), and 
the metal pattern layer 132 is electrically connected to the first metal layer 114 (¶0083).
Lee does not expressly disclose passive components embedded in the core structure and the claim limitations associated with the passive components and the core structure further including a second metal layer contacting the first metal layer and surrounding the side surfaces of the first semiconductor chip, and a fourth metal layer spaced apart from the third metal layer and surrounding the side surfaces of the second semiconductor chip, and wherein the metal pattern layer is electrically connected to each of the first to fourth metal layers.
Thus, regarding independent claim 1, the claim is allowed, because the prior art of record including Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “forming a core structure, in which... passive components are embedded”, “the connection structure covering... the passive components, and including a redistribution layer electrically connected... the passive components”, “the metal pattern layer covering... the passive components” and “wherein the core structure includes... a second metal layer contacting the first metal layer and surrounding the side surfaces of the first semiconductor chip, a third metal layer surrounding the passive components and side surfaces of the second semiconductor chip, and a fourth metal layer spaced apart from the third metal layer and surrounding the side surfaces of the second semiconductor chip” and “the metal pattern layer is electrically connected to each of the first to fourth metal layers”.
Claims 18-20 are allowed as being dependent on allowed claim 17.
Claims 5 and 16 (which depend from allowed claim 1) would be allowable if rewritten or amended to overcome the objected subject matter set forth in this Office action.
Claim 2 (which depends from allowed claim 1) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakagawa et al. (US 2018/0254252 A1), which discloses a method of manufacturing a semiconductor package, the method comprising forming passive components embedded in a core layer of a frame.
Ho et al. (US 2005/0122698 A1), which discloses a method of manufacturing a semiconductor package, the method comprising forming semiconductor chips embedded in a core layer of a frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895